DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendments and remarks filed 3/8/22 are acknowledged. Claims 1, 4, 13, 48, 52-54 have been amended. Claims 2-3, 5-7, 11, 17-47, 49-51, 55, 57, 58, and 77-80 have been canceled. Claims 1, 4-10, 12-16, 48, 52-67, and 59-76 are pending and under examination.
Withdrawn Rejections
The rejection of claim(s) 1, 7, 8, 10, 12, and 53 under pre-AlA 35 U.S.C. 102(b) as being anticipated by Ziolkowska et al. (Immunology Letters 73(2-3): 201; 2000), is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 2 of the previous Office action.
The rejection of claims 1, 4, 5, 8, 9, 12, 52, 54, and 56 rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Geluk et al. (Clinical and Vaccine Immunology, 2010; 17(6):993-1004), is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 5 of the previous Office action.
Election/Restrictions
Claims 1, 4-10, 12-16, 48, 52-67, and 59-76 are allowable. The restriction requirement between the species of stabilizing peptide, as set forth in the Office action mailed on 3/6/14, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/9/14 is partially withdrawn.  The species of stabilizing peptides set forth in claims 15 and 68 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Kling on April 8, 2022.
The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A method of measuring natural killer (NK) cell activity, comprising:
stimulating NK cells in a whole blood sample by incubating the whole blood sample with a composition comprising interleukin 15 and interleukin 12, thereby artificially activating the NK cells to generate and secrete NK cell-secreting cytokines; and
measuring an amount of the NK cell-secreting cytokines secreted into the whole blood sample and using the amount as a measure of NK cell activity;
wherein the whole blood sample is a human whole blood sample.

2.	(Cancelled)

3.	(Cancelled)

4.	(Currently Amended) The method according to claim 1, wherein the composition further comprises interleukin 2.

5.	(Cancelled) 

6.	(Cancelled)

7.	(Cancelled)

8.	(Original) The method according to claim 1, wherein the NK cell-secreting cytokines are selected from the group consisting of interferon-gamma (IFN-γ), tumor necrosis factor-alpha (TNF-α) and macrophage inflammatory protein-1β(MIP-1β).

9.	(Original) The method according to claim 1, wherein the NK cell-secreting cytokine is interferon-gamma (IFN-γ).

10.	(Original) The method according to claim 1, wherein the NK cell-secreting cytokine is tumor necrosis factor-alpha (TNF-α).

11.	(Cancelled)

12.	(Previously Presented) The method according to claim 1, wherein the measuring of the amount of the NK cell-secreting cytokines is performed by enzyme-linked immunosorbent assay (ELISA) or other immunoassay.

13.	(Currently Amended) The method according to claim 1, wherein the IL-15 and IL-12  are in the form of a fusion protein with a stabilizing peptide. 

14.	(Original) The method according to claim 13, wherein the stabilizing peptide is a C-terminal acidic tail domain peptide of a synuclein family.

15.	(Previously Presented) The method according to claim 14, wherein the stabilizing peptide comprises amino acid residues 103-115 (SEQ ID NO: 22), amino acid residues 114-126 (SEQ ID NO: 23), amino acid residues 119-140 (SEQ ID NO: 24) or amino acid residues 130-140 (SEQ ID NO: 25) of the C-terminal acidic tail domain of α-synuclein, amino acid residues 85-134 of the C-terminal acidic tail domain of β-synuclein (SEQ ID NO: 27), amino acid residues 1-127 of γ-synuclein (SEQ ID NO: 28), or amino acid residues 96-127 of the C-terminal acidic tail domain of γ-synuclein (SEQ ID NO: 29).

16.	(Currently Amended) The method according to claim 1, wherein the step of stimulating NK cells in a whole blood sample thereby artificially activating the NK cells to generate and secrete NK cell-secreting cytokines is performed in solution 

17.-47. (Cancelled)

48.	(Currently Amended) The method according to claim 1, wherein the IL-12 is in the form of a fusion protein with a stabilizing peptide, wherein the fusion protein comprises an amino acid sequence of SEQ ID NO: 4 or 6, or the IL-15 is in the form of a fusion protein with a stabilizing peptide, wherein the fusion protein comprises an amino acid sequence of SEQ ID NO: 8.

49.-51. (Cancelled)

52.	(Previously Presented) The method according to claim 4, wherein interleukin 2 is in the form of a fusion protein with a stabilizing peptide.

53.	(Previously Presented) The method according to claim 1, wherein the interleukin 15 is in the form of a fusion protein with a stabilizing peptide.

54.	(Previously Presented) A method of measuring natural killer (NK) cell activity, comprising:
stimulating NK cells in a whole blood sample by incubating the whole blood sample with an agent comprising the isolated stimulating cytokine interleukin 2 in the form of a fusion protein with a stabilizing peptide, thereby artificially activating the NK cells to generate and secrete NK cell-secreting cytokines; and
measuring an amount of the NK cell-secreting cytokines secreted into the whole blood sample and using the amount as a measure to evaluate NK cell activity;
wherein the whole blood sample is a human whole blood sample.

55.	(Cancelled) 

56.	(Previously Presented) The method of claim 54, wherein the NK cell-secreting cytokine is interferon-gamma (IFN-γ), tumor necrosis factor-alpha (TNF-α), or both.

57.	(Cancelled) 

58.	(Cancelled) 

59. 	(Previously Presented) A method of measuring natural killer (NK) cell activity, comprising:
stimulating NK cells in a whole blood sample by incubating the whole blood sample with an agent comprising at least one isolated stimulating cytokine selected from the group consisting of interleukin 2 and interleukin 15, thereby artificially activating the NK cells to generate and secrete NK cell-secreting cytokines; and
measuring an amount of the NK cell-secreting cytokines secreted into the whole blood sample and using the amount as a measure to evaluate NK cell activity;
wherein the at least one stimulating cytokine is in the form of a fusion protein with a stabilizing peptide.

60.	(Previously Presented) The method according to claim 59, wherein the stimulation of the NK cells is performed by incubating the whole blood sample with at least interleukin 2 in the form of a fusion protein with a stabilizing peptide.

61.	(Previously Presented) The method according to claim 59, wherein the stimulation of the NK cells is performed by incubating the whole blood sample with at least interleukin 15 in the form of a fusion protein with a stabilizing peptide.

62.	(Previously Presented) The method according to claim 59, wherein the stimulation of the NK cells is performed by incubating the whole blood sample with interleukin 2 and interleukin 12. 

63.	(Previously Presented) The method according to claim 59, wherein the stimulation of the NK cells is performed by incubating the whole blood sample with interleukin 15 and interleukin 12.

64.	 (Previously Presented) The method according to claim 59, wherein the NK cell-secreting cytokines are selected from the group consisting of interferon-gamma (IFN-γ), tumor necrosis factor-alpha (TNF-α) and macrophage inflammatory protein-1β(MIP-1β).

65.	(Previously Presented) The method according to claim 59, wherein the NK cell-secreting cytokine is interferon-gamma (IFN-γ).

66.	(Previously Presented) The method according to claim 59, wherein the NK cell-secreting cytokine is tumor necrosis factor-alpha (TNF-α).

67.	(Previously Presented) The method according to claim 59, wherein the stabilizing peptide is a C-terminal acidic tail domain peptide of a synuclein family.

68.	(Previously Presented) The method according to claim 59, wherein the stabilizing peptide comprises amino acid residues 103-115 (SEQ ID NO: 22), amino acid residues 114-126 (SEQ ID NO: 23), amino acid residues 119-140 (SEQ ID NO: 24) or amino acid residues 130-140 (SEQ ID NO: 25) of the C-terminal acidic tail domain of α-synuclein, amino acid residues 85-134 of the C-terminal acidic tail domain of β-synuclein (SEQ ID NO: 27), amino acid residues 1-127 of γ-synuclein (SEQ ID NO: 28), or amino acid residues 96-127 of the C-terminal acidic tail domain of γ-synuclein (SEQ ID NO: 29).

69.	(Previously Presented) The method according to claim 59, wherein the fusion protein comprises an amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 8.

70.	 (Previously Presented) The method according to claim 59, wherein the stimulation of the NK cells is performed by incubating the whole blood sample with interleukin 2 in the form of a fusion protein with a stabilizing peptide.

71.	(Previously Presented) The method according to claim 59, wherein the stimulation of the NK cells is performed by incubating the whole blood sample with interleukin 15 in the form of a fusion protein with a stabilizing peptide.

72.	(Previously Presented) The method according to claim 70, wherein the NK cell-secreting cytokine is interferon-gamma (IFN-γ).

73.	(Previously Presented) The method according to claim 71, wherein the NK cell-secreting cytokine is interferon-gamma (IFN-γ).

74.	(Previously Presented) The method of claim 1, wherein the stimulation of the NK cells is performed by incubating the whole blood sample with interleukin 2 in the form of a fusion protein with a stabilizing peptide, and wherein the NK cell-secreting cytokine is interferon-gamma (IFN-γ).

75.	(Previously Presented) The method of claim 74, wherein the stabilizing peptide comprises the amino acid sequence of SEQ ID NO: 24.

76.	(Previously Presented) The method of claim 75, wherein the interleukin 2 in the form of a fusion protein with a stabilizing peptide comprises the amino acid sequence of SEQ ID NO: 2.

77.-80.	(Cancelled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest stimulating whole blood with a combination of IL-12 and IL-15 to artificially activate NK cells to generate and secrete NK-cell secreting cytokines, and using the amount of NK-cell secreting cytokines as a measure of the NK cell activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4-10, 12-16, 48, 52-67, and 59-76 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646